Citation Nr: 0212247	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-07 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of left ring 
finger injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from February 
1946 to March 1946, and in the U.S. Air Force from March 1946 
to January 1949 and from March 1949 to November 1952.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran's appeal originally included the issues of 
service connection for bilateral hearing loss, tinnitus, 
emphysema and asthma, asbestosis, and hemorrhoids with 
chronic anal closure.  In an undated communication apparently 
received in December 2000, the veteran withdrew his appeal 
with respect to asbestosis.  See 38 C.F.R. § 20.204 (2001).  
The RO resolved the remaining issues in the veteran's favor 
in a March 2002 rating action.  Therefore, the only issue for 
the Board's current consideration is as stated above.  

In his March 2000 substantive appeal, the veteran indicated 
his desire for a personal hearing at the RO.  Subsequent 
undated notes in the claims folder indicate that the veteran 
withdrew his hearing request in favor of a Decision Review 
Officer conference, which was held in December 2000.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of current chronic 
residual of left ring finger injury that occurred in service.  


CONCLUSION OF LAW

Left ring finger injury was not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
March 1998 letter, the November 1998 rating decision, and 
January 2000 statement of the case, the RO provided the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate the claim.  In addition, by 
letter dated in December 2000, the RO discussed the notice 
and duty to assist provisions of the VCAA, including the 
parties' respective duties concerning securing evidence, 
listed the evidence already of record, and asked the veteran 
to submit or authorize VA to obtain additional evidence to 
support his claim.  Review of the claims folder does not 
reveal a response from the veteran or his representative.  
The Board finds that the RO has afforded the veteran all 
required notice.  

With respect to the duty to assist, the Board notes that the 
RO informed the veteran in its March 1998 letter that the 
National Personnel Records Center had been unable to secure 
records from his first period of service in 1946 and asked 
him to submit copies of any such records he had.  In November 
1998, the RO received from the veteran additional service 
records he secured from NPRC that did not include service 
medical records.  In any event, the Board emphasizes that 
there is no indication or allegation that service medical 
records from the initial period of service are relevant to 
the instant claim.  Otherwise, the RO secured private medical 
records as authorized by the veteran, VA outpatient medical 
records, and pertinent medical examinations.  The Board is 
satisfied that the duty to assist has been met.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The report of the January 1949 separation medical examination 
mentioned that the veteran fractured the left ring finger in 
1938.  The March 1952 re-enlistment examination report found 
restriction of active mobility in the terminal joint of the 
left ring finger following laceration, which was denoted as 
not currently disabling.  Report of discharge physical 
examination in November 1952 was negative for any abnormality 
of the left ring finger or any associated history.  Service 
medical records were negative for any complaint or treatment 
of left ring finger injury.

Private and VA outpatient treatment records did not mention 
any left ring finger complaints or treatment.  

In an undated statement, the veteran's wife indicated she had 
known him since 1958.  The veteran incurred a left ring 
finger injury in 1948.  The finger lost feeling and was often 
cold.  The veteran was left-handed.  He dropped objects 
because he did not have a firm grip.  

During the February 1998 VA general medical examination, the 
veteran described lacerating the left ring finger in service.  
He reported that the injury required suturing and caused 
longstanding decreased motion at the distal interphalangeal 
joint.  Examination revealed surgical scarring on the left 
palm at the fourth metacarpophalangeal joint.  There was no 
other scarring on the fourth finger and no tenderness or 
inflammation of the hand or finger.  The distal 
interphalangeal joint of the left fourth finger had very 
limited motion.  The examiner also noted flexion contracture 
affecting the right hand at the fourth finger.  X-rays showed 
no abnormality of the left hand or left fourth finger.  The 
diagnosis was left hand/finger flexion contracture residuals.  

The veteran underwent another VA examination in January 2001.  
He indicated that he sustained a laceration to the palmar 
proximal interphalangeal articulation that did not require 
sutures and had no residual symptoms.  However, over the 
previous 15 years, the veteran had noted bilateral 
Dupuytren's contractures, right greater than left.  He was 
left-handed.  There were no distinct symptoms related to the 
prior laceration.  Examination revealed no visible scar of 
the previous left ring finger laceration.  There were 
bilateral Dupuytren's contractures of the fourth palmar 
tendons, right greater than left.  However, there was full 
extension of the fourth proximal interphalangeal 
articulation.  The diagnosis included laceration of the left 
fourth finger and bilateral Dupuytren's contractures.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. 
§ 3.303(a) (2001).  A veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. 
§ 3.304(b).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that service connection for 
residuals of left ring finger injury is not warranted.  
Initially, it is noted that although a history left ring 
finger fracture in 1938 is mentioned in the January 1949 
separation examination, there is no evidence that such 
injury, or any other left ring finger injury, was noted at 
entrance to service.  Therefore, left ring finger injury 
cannot be found to exist prior to service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

The March 1952 re-enlistment examination notes left ring 
finger laceration.  However, service medical records fail to 
document any instance of left ring finger laceration or other 
injury in service.  In any event, assuming the incurrence of 
injury in service, service medical records do not reflect 
chronic disorder in service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-95.  In fact, the March 1952 examination 
indicated that there were no disabling residuals at that 
time.  The November 1952 separation examination found simply 
no related abnormalities.   

Moreover, current examination fails to reveal any chronic 
residual associated with injury to the left ring finger in 
service.  In fact, during the January 2001 VA examination, 
the veteran denied, and the examiner did not find, any 
residual symptoms of the laceration.  A current disability is 
required in order to award service connection.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

It appears that the veteran's principal problem related to 
the fingers and hands is Dupuytren's contractures affecting 
the right and left hands.  However, the medical evidence of 
record simply does not associate the etiology of the 
contractures with left ring finger or other injury or disease 
in service.  Service connection requires competent evidence 
of a nexus between the alleged disability and service.  
Boyer, 210 F3.d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  To the extent the veteran asserts that 
bilateral Dupuytren's contractures are related to an in-
service left ring finger injury, the Board emphasizes that a 
lay opinion as to the etiology of a physical disorder is not 
competent evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board acknowledges that it may be argued that the 
February 1998 VA examination shows a current disability 
related to service: the veteran related that lacerating the 
left ring finger in service caused decreased motion at the 
distal interphalangeal joint, and the examiner found very 
limited motion of the distal interphalangeal joint.  However, 
the record does not show that the VA examiner associated the 
limitation of motion with the described laceration.  He only 
recorded the history provided by the veteran without 
additional enhancement or analysis vis-à-vis findings on 
examination.  Accordingly, the examination is fails to 
provide competent medical evidence of a nexus between a 
current disability and service.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

In summary, the Board finds that the evidence is so evenly 
balanced as to require resolution of doubt in the veteran's 
favor.  Thus, the Board finds that the preponderance of the 
evidence is against service connection for residuals of left 
ring finger injury.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of left ring finger injury 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

